Appeal from a judgment of the Ontario County Court (Frederick G. Reed, J.), rendered November 27, 2007. The judgment convicted defendant, upon a jury verdict, of failing to register as a sex offender.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him following a jury trial of failing to register as a sex offender, a class D felony inasmuch as it is his second conviction of this *1445offense (Correction Law § 168-f [3]; § 168-t). Viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we conclude that the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). By failing to object to County Court’s ultimate Sandoval ruling, defendant failed to preserve for our review his contention that the ruling constitutes an abuse of discretion (see People v Hawkes, 39 AD3d 1209, 1211 [2007], lv denied 9 NY3d 845 [2007]; People v O’Connor, 19 AD3d 1154 [2005], lv denied 5 NY3d 831 [2005]). In any event, “the proof of defendant’s guilt is overwhelming, and there is no significant probability that the jury would have acquitted defendant had it not been for [the alleged] error. Thus, [the alleged] error is harmless” (People v Arnold, 298 AD2d 895, 896 [2002], lv denied 99 NY2d 580 [2003]; see generally People v Crimmins, 36 NY2d 230, 241-242 [1975]). The sentence is not unduly harsh or severe.
Defendant failed to preserve for our review the contentions in his pro se supplemental brief with respect to his adjudication as a level three sex offender, the allegedly improper admission in evidence of his certificate of conviction establishing his prior failure to register, and the timeliness of his arraignment (see CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). We have reviewed the remaining contentions of defendant in his pro se supplemental brief and conclude that they are without merit. Present—Scudder, PJ., Smith, Garni, Pine and Gorski, JJ.